El Juez Asociado Sr. del Tobo*,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto por el Fiscal contra resolución de la Corte de Distrito de Ponce decretando la libertad de una persona en un procedimiento de habeas corpus. Tomás Malavé fue condenado por la Corte Municipal de Barros el 25 de mayo de 1915 por el delito de ■abandono de menores a pagar una multa de treinta dólares •y las costas ascendentes a tres pesos cuarenta y cinco centavos y en defecto de- pago a sufrir un día de cárcel por cada medio dólar de la multa y costas que dejare de satisfacer. No habiendo pagado la multa, ingresó en la cárcel del Dis-trito de Ponce el 31 de mayo de 1915, y el 8 de julio de 1915 presentó su solicitud de habeas corpus alegando que de acuerdo con la ley para que los tribunales tengan en cuenta los días que un sentenciado baya cumplido en cárcel y sean rebajados de la pena que- le fuere impuesta, aprobada el 14 de marzo de 1907, leyes de 1907, página 303, había cumplido con creces su condena. El juez de distrito lo entendió así y decretó la libertad del peticionario. El Fiscal entonces in-terpuso el presente recurso de apelación.,
Esta Corte Suprema ha resuelto varios casos en los cuales se trató ampliamente de la prisión subsidiaria. Cuando se promulgó ¿í nuevo Código de Enjuiciamiento Criminal, se .consignaron• en él dos preceptos distintos fijando dos reglas para la reclusión de los' condenados al pago de multas en el 'caso de que dejaren de satisfacerlas, a saber: el artículo 54 que se refiere con toda claridad a los juzgados de paz y fija 'bn día de prisión por cada cincuenta centavos de multa y costas, no pudiendo exceder la prisión de noventa días, y el artículo 322 -aplicable a las cortes - de distrito que prescribe *435que la prisión no podrá exceder de un día por cada dólar de multa, ni pasar más allá del término a que pudiera conde-narse al acusado por el delito de que lia sido convicto. Véanse los casos de Ex parte Nazario, 8 D. P. R. 459 y Ex parte Andino, 8 D. P. R. 484.
Era tan clara la ley que para fijar la r'egla el tribunal sólo tuvo que repetir los términos en que estaba redactada. Mas, en 1907, la Legislatura de Puerto Eico pasó la ley in-vocada por el peticionario que contiene sólo tres secciones que copiadas a la letra dicen así:
“Sección 1. — Toda persona sentenciada por las cortes de distrito, municipales o de paz, al pago de multa y costas, o en su defecto a sufrir pena de prisión en cárcel, si, después de liaber ingresado en la cárcel a extinguir la sentencia, quisiere quedar en libertad mediante el pago de la multa y costas a que hubiere sido sentenciado, tendrá derecho a que el tiempo que extinguiere en la cárcel le sea rebajado de la totalidad de la multa y costas, a razón de un dollar por cada día que haya estado preso en cumplimiento de dicha sentencia.
“Sección 2. — Toda ley o parte-de ella, que se oponga a la presente, queda por ésta derogada.
“Sección 3. — Esta Ley empezará a regir inmediatamente después de ser aprobada.”
¿Fijó esta ley una sola regia aplicable tanto a las sen-tencias que emanaran ele las cortes de distrito, como a las que procedieran de las cortes municipales o de paz? La misma ley contesta en la afirmativa la pregunta formulada.
¿Debe aplicarse estrictamente esta ley al caso en que una persona sentenciada al pago de una multa y en su defecto a prisión, comience a cumplir la prisión y entonces quiera que-dar en libertad mediante el pago en efectivo de parte de, la multa y el abono de la prisión sufrida, o debe extenderse al caso en que un acusado habiendo satisfecho en cárcel la tota-lidad de la multa, sin abonar parte alguna de ella en efec-tivo, solicite su excarcelación?
A nuestro juicio debe extenderse a ambos casos. No puede sostenerse en justicia que un condenado por una corte *436municipal a pagar treinta pesos de multa, por ejemplo,' y en defecto de pago a sufrir la prisión correspondiente, pueda permanecer en prisión veinte y nueve días y entonces pagar un dólar y obtener su libertad de acuerdo con la ley de 1907, y ese mismo acusado, si no paga ese dólar en esa época, tenga que permanecer en prisión treinta y un días más para cum-plir su condena. La norma fijada por la ley de 1907 para las sentencias de las cortes de distrito, municipales y de paz, es general y puede aplicarse no obstante lo dispuesto en los artículos 54 y 322 del Código de Enjuiciamiento Criminal, cuando el condenado la invoca en su favor. Es un derecho que le ha otorgado la Legislatura que debe reconocérsele en toda su plenitud. Sería sin duda mejor que la' Legislatura armonizara todas sus disposiciones sobre la materia, pero mientras esto se realiza, debemos procurar que su última dis-posición se cumpla de acuerdo con el espíritu que claramente la informa.
Debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf y Hutchison.
Los Sres. Jueces Presidente Hernández y Asociado Al-drey disintieron.